                      United States District Court
                             Southern District of Georgia
                                        Augusta Division



       UNITED STATES OF
       AMERICA
                                                    CASE NUMBER CRll8-008
       vs


       DETRA WILEY PATE




                                           ORDER



   The petit jury selected for trial of the captioned case, being sequestered during the trial and

consideration of said case by direction ofthis Court, is to be fed its regular meal at a place

appropriate for the feeding of said jury. The Clerk for the Southern District of Georgia is

hereby directed, pursuant to the provisions of Title 28, U.S.C. § 1871, to disburse to said

eating establishment the sum so billed for these meals.

            SO ORDERED,this //'•^dav of                   December        ,2018.




                                                  JUDGETUNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF GEORGIA
